DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the Specification Paragraphs are mis-numbered throughout.  Appropriate correction is required.

Claim Objections
Claims 1, 6-7, and 14-16 are objected to because of the following informalities:  
Claim 1 Line 10, Claim 6 Line 1, Claim 7 Line 2, Claim 14 Line 2, Claim 15 Line 2, and Claim 16 Line 2: all instances of “the hub” should be corrected to --the polygonal hub-- in order to have proper antecedent basis.
Claim 1 Lines 12-13: “the geometrical relationship” should be corrected to --a geometrical relationship-- in order to have proper antecedent basis.
Claim 16 Line 2: “the opposite” should be corrected to --the opposite side-- in order to have proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear exactly what the applicant meant to claim by “an area… to which the vehicle needs paying attention” in the context of the claim. For the purpose of the action, the examiner is interpreting “an area… to which the vehicle needs paying attention” to be an area where object detection and potentially collision avoidance is necessary.
Claims 13-17 are rejected for being dependent on claims previously rejected under 35 U.S.C. 112(b).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer readable storage medium for storing a program of instructions executable by a computer to perform a process which is not a process, a machine, an article of manufacture, nor composition of matter and that is not explicitly non-transitory. Therefore, a computer readable storage medium for storing a program of instructions executable by a computer to perform a process is non-statutory.

Claims 1-19 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18 are directed to a method for generating a high definition (HD) vector map for vehicle navigation (i.e., a process). Claim 19 is directed to a computer readable storage medium for storing a program of instructions executable by a computer to perform a process (i.e. an article of manufacture). Therefore, claims 1-18 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for generating a high definition (HD) vector map for vehicle 
navigation, the method comprising:
obtaining an original road map having a crossroad junction, an inward lane 
entering the crossroad junction, and an outward lane leaving the crossroad junction;
generating a reference path capable of guiding a vehicle driving from the
inward lane to the outward lane through the crossroad junction;
generating a polygonal hub that encompasses the crossroad junction, 
wherein the reference path enters and leaves the hub by crossing a first binder and a second binder, respectively; and
generating automatically a type of the reference path based on the 
geometrical relationship between the first binder and the second binder.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “generating a reference path…,” “generating a polygonal hub…,” “generating automatically…” in the context of the claim encompasses mentally planning out how to drive a vehicle while approaching an intersection, envisioning a box around said intersection, and determining that the turn needed is a right turn if needed to cross the closest line of said box, followed by the right hand line of said box.  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
A method for generating a high definition (HD) vector map for vehicle 
navigation, the method comprising:
obtaining an original road map having a crossroad junction, an inward lane 
entering the crossroad junction, and an outward lane leaving the crossroad junction;
generating a reference path capable of guiding a vehicle driving from the
inward lane to the outward lane through the crossroad junction;
generating a polygonal hub that encompasses the crossroad junction, 
wherein the reference path enters and leaves the hub by crossing a first binder and a second binder, respectively; and
generating automatically a type of the reference path based on the 
geometrical relationship between the first binder and the second binder.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of  “obtaining…”  the examiner submits that the limitation is merely an insignificant extra solution activity of data gathering (MPEP § 2106.05(g)). In particular “obtaining…” consists of receiving a set of data from a database.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining... amounts to nothing more than mere extra solution activity of data gather. Hence, the claim is not patent eligible.

Regarding claims 2-6:
Dependent claims 2-6 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 7:
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below). Claim 7 recites:
The method of claim 1, 
further comprising identifying a traffic control indication within the hub, and 
linking automatically the traffic control indication with the reference path.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “further comprising identifying…” and “linking automatically…” the context of the claim encompasses mentally noticing a traffic light and factoring that into an envisioned path at an intersection.  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) and as a result does not integrate the abstract into a practical application. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claims 8-10:
Dependent claims 8-10 specifies limitations that elaborate on the abstract idea of claims 7 and 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 11:
Dependent claim 11 includes limitations that recite an abstract idea (emphasized below). Claim 11 recites:
The method of claim 10,
wherein the reference path is generated by:
identifying boundaries of the inward lane;
generating the first section of the reference path based on the boundaries of the inward lane;
identifying boundaries of the outward lane;
generating the second section of the reference path based on the boundaries of the outward lane; and
linking the first and the second sections to generate the third section of the reference path.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “identifying…,” “generating…,” “identifying…,” “generating…,” and “linking…” the context of the claim encompasses mentally noticing boundaries of the lanes required to turn at an intersection and envisioning the path between the two lanes needed to turn.  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, dependent claim 11 does not include additional elements (considered both individually and as an ordered combination) and as a result does not integrate the abstract into a practical application. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 12:
Dependent claim 12 includes limitations that recite an abstract idea (emphasized below). Claim 12 recites:
The method of claim 1,
wherein the reference path is generated by:
further comprising identifying automatically an area in the crossroad junction to which the vehicle needs paying attention when driving through the crossroad junction.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “further comprising identifying…” in the context of the claim encompasses paying attention for pedestrians while driving over a crosswalk.  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, dependent claim 12 does not include additional elements (considered both individually and as an ordered combination) and as a result does not integrate the abstract into a practical application. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claims 13-18:
Dependent claims 13-18 specifies limitations that elaborate on the abstract idea of claims 12 and 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Independent claim 19 includes limitations that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 19 recites:
A computer readable storage medium for storing a program of instructions executable by a computer to perform a process, the process comprising:
obtaining an HD vector map for vehicle navigation generated according to the method of claim 1;
obtaining a present position of a vehicle;
obtaining a destination of the vehicle; and
calculating a route for the vehicle based on the HD vector map, the present position of the vehicle and the destination of the vehicle.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “calculating…” in the context of the claim encompasses mentally planning out how to drive a vehicle while approaching an intersection. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
A computer readable storage medium for storing a program of instructions executable by a computer to perform a process, the process comprising:
obtaining an HD vector map for vehicle navigation generated according to the method of claim 1;
obtaining a present position of a vehicle;
obtaining a destination of the vehicle; and
calculating a route for the vehicle based on the HD vector map, the present position of the vehicle and the destination of the vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of  “obtaining…”  the examiner submits that the limitation is merely an insignificant extra solution activity of data gathering (MPEP § 2106.05(g)). In particular “obtaining…” consists of receiving a set of data from a database.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining... amounts to nothing more than mere extra solution activity of data gather. Hence, the claim is not patent eligible.
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 10-11, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0016734, hereinafter Gupta), in view of Yang et al. (US 2018/0189578, hereinafter Yang).

Regarding claim 1, Gupta discloses:
	A method for … vehicle navigation (Abstract), the method comprising:
 …
generating a reference path capable of guiding a vehicle driving from the inward lane to the outward lane through the crossroad junction (Fig. 3; Paragraphs [0094]-[0096]);
…
wherein the reference path enters and leaves the hub by crossing a first binder and a second binder, respectively (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. using a model to generate different vehicle actions at an intersection, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection); and
generating automatically a type of the reference path based on the geometrical relationship between the first binder and the second binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. using a model to generate different vehicle actions at an intersection, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).
	Gupta does not teach:
A method for generating a high definition (HD) vector map for vehicle navigation, the method comprising:
obtaining an original road map having a crossroad junction, an inward lane entering the crossroad junction, and
…
generating a polygonal hub that encompasses the crossroad junction,
…
However in the same field of endeavor, Yang teaches an HD map system that represents landmarks on a high definition map for autonomous vehicle navigation (Abstract) and more specifically:
A method for generating a high definition (HD) vector map for vehicle navigation (Abstract; Paragraphs [0090]), the method comprising:
obtaining an original road map having a crossroad junction, an inward lane entering the crossroad junction, and an outward lane leaving the crossroad junction (Figs. 39 and 40; Paragraphs [0059] and [0195]-[0199], i.e. receiving a  map containing lane elements of a of an intersection);
…
generating a polygonal hub that encompasses the crossroad junction (Paragraph [0097]), 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Gupta to incorporate a method for generating a high definition (HD) vector map for vehicle navigation, the method comprising: obtaining an original road map having a crossroad junction, an inward lane entering the crossroad junction, and… generating a polygonal hub that encompasses the crossroad junction, …, as taught by Yang. Doing so would allow for providing map data that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles, as recognized by Yang (Paragraphs [0005] and [0006]).

Regarding claim 2, the combination of Gupta and Yang teaches the method of claim 1. Gupta further discloses: wherein the type of the reference path is a right turn when the second binder is on the right side of the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 3, the combination of Gupta and Yang teaches the method of claim 1. Gupta further discloses: wherein the type of the reference path is a straight line when the second binder is on the opposite side of the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 4, the combination of Gupta and Yang teaches the method of claim 1. Gupta further discloses: wherein the type of the reference path is a left turn when the second binder is on the left side of the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 5, the combination of Gupta and Yang teaches the method of claim 1. Gupta further discloses: wherein the type of the reference path is a U-turn when the second binder is the same as the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 6, the combination of Gupta and Yang teaches the method of claim 1. The combination of Gupta and Yang further teaches: wherein the hub is quadrilateral (Yang: Paragraph [0097], i.e. rectangle or square).
The motivation to combine the references is the same as stated for claim 1 above.
Regarding claim 7, the combination of Gupta and Yang teaches the method of claim 1. The combination of Gupta and Yang further teaches: further comprising identifying a traffic control indication within the hub, and linking automatically the traffic control indication with the reference path (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093]).
The motivation to combine the references is the same as stated for claim 1 above.

Regarding claim 8, the combination of Gupta and Yang teaches the method of claim 7. The combination of Gupta and Yang further teaches: wherein the traffic control indication is selected from a stop sign, a stop line, a yield sign, a walking cross line and a traffic light (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093]).
The motivation to combine the references is the same as stated for claim 1 above.

Regarding claim 9, the combination of Gupta and Yang teaches the method of claim 7. The combination of Gupta and Yang further teaches: wherein the reference path crosses the traffic control indication (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093], i.e. planning a reference path based on map information).
The motivation to combine the references is the same as stated for claim 1 above.

Regarding claim 10, the combination of Gupta and Yang teaches the method of claim 1. Gupta further discloses: wherein the reference path comprises: a first section in the inward lane, a second section in the outward lane, and a third section connecting the first section and the second section. (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 11, the combination of Gupta and Yang teaches the method of claim 10. Gupta further discloses: wherein the reference path is generated by: identifying boundaries of the inward lane; generating the first section of the reference path based on the boundaries of the inward lane; identifying boundaries of the outward lane; generating the second section of the reference path based on the boundaries of the outward lane; and linking the first and the second sections to generate the third section of the reference path. (Fig. 3; Paragraphs [0036], [0052]-[0053], [0057], [0083], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection combined with lane boundaries information).

Regarding claim 12, the combination of Gupta and Yang teaches the method of claim 1. The combination of Gupta and Yang further teaches: further comprising identifying automatically an area in the crossroad junction to which the vehicle needs paying attention when driving through the crossroad junction (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093], i.e. planning a reference path based on map information including the spatial location of crosswalks and based on objects and their movements as predicted by the prediction model).
The motivation to combine the references is the same as stated for claim 1 above.

Regarding claim 13, the combination of Gupta and Yang teaches the method of claim 12. The combination of Gupta and Yang further teaches: wherein the area is a walking cross region or a second inward lane (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093], i.e. crosswalk).
The motivation to combine the references is the same as stated for claim 1 above.

Regarding claim 14, the combination of Gupta and Yang teaches the method of claim 13. Gupta further discloses: wherein the type of the reference path is a right turn, and wherein the second inward lane enters the hub by crossing a binder that is on the right side of the first binder, on the opposite side of the first binder, or on the left side of the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 15, the combination of Gupta and Yang teaches the method of claim 13. Gupta further discloses: wherein the type of the reference path is a left turn, and wherein the second inward lane enters the hub by crossing a binder that is on the opposite of the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 16, the combination of Gupta and Yang teaches the method of claim 13. Gupta further discloses: wherein the type of the reference path is a U turn, and wherein the second inward lane enters the hub by crossing a binder that is on the opposite of the first binder (Fig. 3; Paragraphs [0052]-[0053], [0057], and [0094]-[0096], i.e. any of a variety of predicted driver intention, e.g. a right turn with 5 hidden discrete states: approaching the intersection, start turning right, the right turning, finish turning right, and driving away from the intersection).

Regarding claim 17, the combination of Gupta and Yang teaches the method of claim 13. The combination further discloses: wherein the reference path crosses the walking cross region (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093], i.e. any path could cross through a crosswalk).
The motivation to combine the references is the same as stated for claim 1 above.

Regarding claim 19 the claim(s) recite analogous limitations to claim(s) 1, above, respectively, and are therefore rejected on the same premise. Gupta further discloses:
obtaining a present position of a vehicle (Paragraph [0085]);
obtaining a destination of the vehicle (Paragraph [0085]); and
calculating a route for the vehicle based on the HD vector map, the present position of the vehicle and the destination of the vehicle (Paragraph [0085]).

Regarding claim 20, the combination of Gupta and Yang teaches the computer readable storage medium of claim 19. The combination of Gupta and Yang further teaches: receiving traffic information associated with the present position of the vehicle; and generating at least one driving control instruction based on the route and the traffic information, wherein the vehicle drives according to the at least one driving control instruction. (Yang: Fig. 5; Paragraphs [0071]-[0075] and [0093], i.e. crosswalk).
The motivation to combine the references is the same as stated for claim 1 above.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta and Yang, as applied to claim 1, in view of Gross et al. (US 2018/0150080, hereinafter Gross).

Regarding claim 18, the combination of Gupta and Yang teaches the method of claim 1. 
The combination of Gupta and Yang does not teach: wherein the reference path comprises a plurality of waypoints.
	However in the same field of endeavor, Gross teaches systems and method for controlling a vehicle (Abstract) and more specifically: wherein the reference path comprises a plurality of waypoints (Paragraph [0093]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Gupta to incorporate wherein the reference path comprises a plurality of waypoints, as taught by Gross. Doing so would help quantify the relative desirability of an autonomous vehicle following a specific path segment based on some predetermined cost function, as recognized by Gross (Paragraphs [0093]-[0094]).

Regarding claim 18, the combination of Gupta and Yang teaches the computer readable 
storage medium of claim 1. The combination of Gupta and Yang does not teach: wherein the process further comprise:
receiving traffic information associated with the present position of the vehicle; and
generating at least one driving control instruction based on the route and the traffic information, wherein the vehicle drives according to the at least one driving control
instruction.
	However, in the same field of endeavor, Gross teaches: wherein the process further comprise:
receiving traffic information associated with the present position of the vehicle (Paragraphs [0054] and [0077]-[0078], i.e. traffic information is required to merge with current traffic).; and
generating at least one driving control instruction based on the route and the traffic information, wherein the vehicle drives according to the at least one driving control
instruction (Paragraphs [0054] and [0077]-[0078], i.e. traffic information is required to merge with current traffic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Gupta to incorporate receiving traffic information associated with the present position of the vehicle; and
generating at least one driving control instruction based on the route and the traffic information, wherein the vehicle drives according to the at least one driving control instruction, as taught by Gross. Doing so would quickly determine a suitable path to maneuver through a region of interest while avoiding obstacles by an autonomous vehicle, as recognized by Gross (Paragraph [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee (US 2019/0033871) discloses system and methods for path finding for autonomous driving systems (Abstract).
An et al. (US 2017/0221366) discloses an autonomous vehicle driving system and method that increase probability that a signal of a traffic light will be recognized by using map information built in an autonomous vehicle driving system (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661